DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose “receiving a signal indicating a pattern of foot movement of a user, wherein the pattern of foot movement is made relative to a menu presented in a computer-mediated reality environment and horizontally projected around the user; detecting the pattern of foot movement having two consecutive moves with a first move from a first position to a second position, and a second move from the second position to the first position; and selecting a menu item of the menu based on a the pattern of movement and a determination that the second position corresponds to the menu item.”
Regarding claim 10 and 18, the prior art fails to disclose “receiving a signal indicating a pattern of foot movement of a user, wherein the pattern of foot movement is made relative to a menu presented in a computer-mediated reality environment and horizontally projected around the user; detecting the pattern of foot movement having two consecutive moves with a first move from a first position to a second position, and a second move from the second position to the first position; and selecting a menu item of a menu based on a direction formed from the first position to the second position”. 
Dependent claims 2-9, 11-17, 19 and 20 are allowable for at least the same reason indicated for their corresponding independent claim.
Hiroi et al. in US 2017/0300132 discloses a pattern of foot movement having two consecutive moves with a first move from a first position to a second position and a second move from the second position to the first position (Hiroi’s Figs. 17, 21 and par. 142, 145, 149, 
Izumi in US 2010/0103093 discloses receiving a signal  indicating a pattern of foot movement of a user, wherein the pattern of foot movement is made relative to a menu (Izumi’s Figs. 4, 6 and par. 77, 88-89) presented in a computer-mediated reality environment and horizontally projected around the user (Izumi’s Figs. 5, 7, 12 and par. 77, 98); but the pattern of foot movement does not have two consecutive moves with a first move from a first position to a second position, and a second move from the second position to the first position as necessary for claims 1, 10 and 18. Nor would it be obvious to modify to achieve such movement, because Izumi’s menu items are selected by stepping on the icon enter and not based on returning to a first position (Izumi’s Figs. 4, 6 and par. 77, 88-89).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horizontal projection is disclosed in Baseley et al. in US 2012/0086729, Maciocci et al. in US 9,047,698, Pham et al. in US 10,423,241 and Vesely in US 2012/0005624.  Horizontal projection of a menu with foot interaction is disclosed in Hong et al. in KR-10-1369358-B1.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621